         Case 2:18-cv-00513-RSL Document 123 Filed 06/19/20 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
      SHARON ELAINE BURLESON,
                                                             CASE NO. C18-0513RSL1
 8
                              Plaintiff,
 9
                      v.                                     ORDER DENYING
                                                             PLAINTIFF’S MOTION TO
10
                                                             COMPEL AND FOR
      SECURITY PROPERTIES                                    SANCTIONS
11
      RESIDENTIAL, LLC, et al.,
12
                              Defendants.
13

14
            This matter comes before the Court on plaintiff’s “Motion to Compel Discovery
15
     and for Sanctions.” Dkt. # 122. Plaintiff argues, without providing a copy of the
16
     discovery requests or defendant’s responses, that defendant Security Properties
17
     Residential, LLC, provided evasive, incomplete, and general responses to nineteen
18
     interrogatories. Because plaintiff did not make a good faith effort to confer with
19
     defendant regarding this dispute prior to filing its motion, the motion to compel is
20
     DENIED.
21
            The meet and confer requirements of Fed. R. Civ. P. 37(a)(1) and Local Civil
22

23          1
             Plaintiff is requested to use a form of caption that is similar to the one included in this
     order, which takes up half a page and provides all of the information necessary for the parties
24   and Court staff. It is not necessary to separately identify each party, to state whether a jury trial
     has been requested, and to provide the jurisdictional basis for the suit in each filing.
25
     ORDER DENYING PLAINTIFF’S MOTION
26   FOR RECONSIDERATION
         Case 2:18-cv-00513-RSL Document 123 Filed 06/19/20 Page 2 of 2



 1   Rule 37(a)(1)(A) are imposed for the benefit of the Court and the parties. They are
 2   intended to ensure that parties have an inexpensive and expeditious opportunity to

 3   resolve discovery disputes and that only genuine disagreements are brought before the
 4   Court. In the circumstances presented here, compliance with the Rule would have
 5   involved face-to-face or telephonic communications regarding the relevance of the

 6   information plaintiff requests (i.e., why she needs the information to prove her Fair
 7   Housing Act claim) and the nature of and justifications for defendant’s objections. That
 8   did not happen. In filing this motion, plaintiff relied on an email demanding

 9   supplementation and putting the onus on defendant to contact her if defendant thought

10   further discussion would be helpful. This is plainly insufficient. Plaintiff, as the moving

11   party, must confirm that the parties have reached an impasse on every issue that is
12   brought before the Court. Inquiring whether defendant would like to continue discussing

13   perceived shortcomings in the production and threatening - then filing - a motion to

14   compel cuts short any opportunity the parties had to resolve this dispute without Court
15   intervention. The motion to compel is therefore DENIED.2

16

17          Dated this 19th day of June, 2020.
18                                                A
                                                  Robert S. Lasnik
19                                                United States District Judge
20

21

22

23

24          2
              Plaintiff’s request for sanctions under Rule 11 is denied as procedurally improper and
     substantively unsupported.
25
     ORDER DENYING PLAINTIFF’S MOTION
26   FOR RECONSIDERATION
                                                   -2-
